Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 7, 2017

                                      No. 04-17-00057-CV

                           IN THE INTEREST OF K.A., A CHILD,

                        From the County Court, Jim Wells County, Texas
                               Trial Court No. 14-09-53616-CV
                       Honorable Michael Ventura Garcia, Judge Presiding


                                         ORDER
        This is an accelerated appeal from an order terminating parental rights. The reporter’s
record was filed on February 27, 2017, and February 28, 2017. The clerk’s record was filed on
March 2, 2017. Therefore, appellant’s brief is due on March 22, 2017. See TEX. R. APP. P.
38.6(a) (providing that an appellant must file a brief in an accelerated appeal within 20 days after
the later of the date the clerk’s record or the date the reporter’s record was filed).



                                                     _________________________________
                                                     Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of March, 2017.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court